Case: 16-41602       Document: 00514320346         Page: 1     Date Filed: 01/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                     No. 16-41602
                                                                                 Fifth Circuit

                                                                               FILED
                                   Summary Calendar                      January 24, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                  Plaintiff - Appellee
v.

MICHAEL COOKE FASELER, II,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-604-1


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Michael Cooke Faseler, II, challenges his conditional guilty-plea
conviction of being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g)(1). He claims: the court erred by denying his motion to
suppress evidence of deputies’ discovery of two firearms because they lacked
reasonable, articulable suspicion to justify the warrantless search of his
person; and the firearm discovered through the subsequent inventory search
of his truck should have been suppressed as fruit of the poisonous tree.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-41602    Document: 00514320346     Page: 2   Date Filed: 01/24/2018


                                 No. 16-41602

      When reviewing a denial of a motion to suppress, our court reviews “the
district court’s findings of fact for clear error and its conclusions of law de
novo”, United States v. Broca-Martinez, 855 F.3d 675, 678 (5th Cir. 2017)
(internal quotation omitted), and “view[s] the evidence in the light most
favorable to the party that prevailed in the district court”, United States v.
Monsivais, 848 F.3d 353, 357 (5th Cir. 2017) (internal quotation omitted). “A
district court’s ruling on a motion to suppress based upon live testimony at a
suppression hearing is accepted unless clearly erroneous or influenced by an
incorrect view of the law.” United States v. Cardoza-Hinojosa, 140 F.3d 610,
613 (5th Cir. 1998) (internal quotation omitted).
      The deputies were entitled to rely on the information they received from
the police dispatcher, their fellow officers, and eyewitnesses when deciding to
conduct a frisk for weapons. United States v. Vickers, 540 F.3d 356, 361 (5th
Cir. 2008). Although the dispatch indicated no weapons were displayed and
the deputies did not see a weapon, it was reasonable for them to infer Faseler
was likely armed and a danger to others based on his threat to “shoot the place
up”, and his prior violence towards law enforcement. United States v. Estrada,
459 F.3d 627, 631–33 (5th Cir. 2006); United States v. Michelletti, 13 F.3d 838,
840–841 (5th Cir. 1994) (en banc).
      Therefore, contrary to his assertion, the deputies had reasonable,
articulable suspicion he was armed and dangerous, to justify the pat-down
search. Terry v. Ohio, 392 U.S. 1, 30 (1968); Estrada, 459 F.3d at 631. In that
regard, the subjective intent of one of the deputies does not negate the
objectively reasonable search. Whren v. United States, 517 U.S. 806, 813
(1996).
      AFFIRMED.




                                       2